                                                           Case 2:17-cv-01115-GMN-VCF Document 43 Filed 05/15/19 Page 1 of 2



                                                       1   Joel E. Tasca, Esq.
                                                           Nevada Bar No. 14124
                                                       2   Lindsay C. Demaree, Esq.
                                                           Nevada Bar No. 11949
                                                       3   Stacy H. Rubin, Esq.
                                                           Nevada Bar No. 9298
                                                       4   BALLARD SPAHR LLP
                                                           1980 Festival Plaza Drive, Suite 900
                                                       5   Las Vegas, Nevada 89135
                                                           Telephone: (702) 471-7000
                                                       6   Facsimile: (702) 471-7070
                                                           tasca@ballardspahr.com
                                                       7   demareel@ballardspahr.com
                                                           rubins@ballardspahr.com
                                                       8
                                                           Attorneys for Defendant
                                                       9
                                                      10                           UNITED STATES DISTRICT COURT
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                      11                                      DISTRICT OF NEVADA
        Las Vegas, Nevada 89135-2958




                                                      12    CHARLES SINGER,                            Case No. 2:17-cv-01115-GMN-VCF
               Ballard Spahr LLP




                                                      13                         Plaintiff,
                                                                                                       STIPULATION AND ORDER TO
                                                      14    vs.                                        DISMISS WITH PREJUDICE

                                                      15    LAS VEGAS ATHLETIC CLUBS,

                                                      16                         Defendant.

                                                      17

                                                      18          Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Charles

                                                      19 Singer (“Plaintiff”) and Defendant Smith-Palluck Associates Corp., d/b/a Las Vegas

                                                      20 Athletic Clubs (“LVAC”) (together, the “Parties”), by and through their respective

                                                      21 undersigned counsel of record, hereby stipulate to and agree, as follows:

                                                      22          1.      The Parties have entered into a confidential settlement agreement with

                                                      23 respect to this action.

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           DMWEST #36800207 v1
                                                           Case 2:17-cv-01115-GMN-VCF Document 43 Filed 05/15/19 Page 2 of 2



                                                       1          2.      The Parties have resolved all of their claims and disputes, and stipulate

                                                       2   and agree to the dismissal of all claims among them with prejudice, with each party

                                                       3   to bear its own costs and fees.

                                                       4          DATED this 15th day of May, 2019.

                                                       5

                                                       6    PRICE LAW GROUP, APC                           BALLARD SPAHR LLP
                                                       7
                                                            By: /s/ Tarek N. Chami                         By: /s/ Joel E. Tasca
                                                       8       Tarek Chami, Esq.                              Joel E. Tasca, Esq.
                                                               (admitted pro hac vice)                        Nevada Bar No. 14124
                                                       9       16030 Michigan Avenue                          Lindsay C. Demaree, Esq.
                                                               Suite 215                                      Nevada Bar No. 11949
                                                      10       Detroit, Michigan 48126                        Stacy H. Rubin, Esq.
One Summerlin, 1980 Festival Plaza Drive, Suite 900




                                                                                                              Nevada Bar No. 9298
                                                      11       Steven A. Alpert, Esq.                         1980 Festival Plaza Drive, Suite 900
                                                               Nevada Bar No. 8353                            Las Vegas, Nevada 89135
        Las Vegas, Nevada 89135-2958




                                                      12       420 S. JONES BLVD.,
                                                               7854 W. Sahara Avenue                       Attorneys for Defendant
               Ballard Spahr LLP




                                                      13       Las Vegas, Nevada 89107
                                                      14    Attorneys for Plaintiff
                                                      15                                           ORDER

                                                      16          Based upon the Parties’ above-referenced stipulation, and good cause

                                                      17 appearing, IT IS HEREBY ORDERED that THIS ACTION is DISMISSED with

                                                      18 prejudice, each party to bear its own fees and costs. The Clerk of Court is directed to
                                                      19 CLOSE THIS CASE.

                                                      20

                                                      21                                            U.S. District Judge Gloria M. Navarro
                                                      22
                                                                                                    DATED:
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                           DMWEST #36800207 v1                         2
